Citation Nr: 0526588	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death 
pension benefits.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served in the recognized guerrilla service from June 1944 to 
July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Manila, the Republic of the Philippines, which determined 
that the veteran did not have the requisite military service 
in order for the appellant to establish entitlement to VA 
death pension benefits. 

The Board notes that the appellant identified the American 
Legion as her representative during the pendency of her 
appeal.  In correspondence received in November 2002, the 
appellant informed the RO that her application for benefits 
was being handled by the local American Legion Post, Tayasan, 
Negros Oriental, the Republic of the Philippines.  
Subsequently, in November 2002 correspondence, the RO 
requested that the appellant complete, sign, date and return 
a VA Form 21-22 appointing the American Legion as her 
representative.  In correspondence dated in April 2003, the 
appellant again stated that her application for benefits was 
being handled by the American Legion Post, Tayasan, Negros 
Oriental, the Republic of the Philippines.  She did not 
submit a completed VA Form 21-22.  As a result, the Board 
finds that the appellant has not properly appointed the 
American Legion as her representative.

The Board initially reviewed this matter in October 2003, 
issuing a decision, which the appellant appealed to the 
United States Court of Appeals for Veterans' Claims (Court).  
By Order dated in October 2004, the Court vacated the Board's 
decision and remanded the matter; and pursuant to the Court's 
Order, the Board remanded the matter to RO to clarify the 
appellant's election with regard to having a hearing and to 
fulfill her request accordingly.  A review of the record 
indicates that the appellant elected to have a hearing before 
a Board Member in Manila (i.e., Travel Board hearing), which 
the RO scheduled for June 23, 2005, and notified the 
appellant by letter dated May 14, 2005.  Subsequent 
correspondence reflects that on June 28th, the RO received a 
written request from the appellant to have her hearing date 
rescheduled to June 27, 2005, "due to personal 
circumstances."  A second letter was received from the 
appellant on June 28th that requested that the hearing be 
scheduled for June 30th "due to personal circumstances."  A 
Statement in Support of Claim (VA Form 21-4138), dated on the 
30th indicates the appellant came in lieu of the Travel Board 
hearing as it was originally scheduled and when she arrived, 
she was told that the Board member had left.  She did not 
request an additional hearing.  

Regulations permit an appellant to request a change in the 
hearing date up to two weeks before the scheduled date of the 
hearing if good cause is shown.  38 C.F.R. § 20.704(c) 
(2004).  In this matter the appellant failed to submit a 
timely request to reschedule.  Moreover, the appellant's 
explanation for her request does not constitute good cause, 
as it fails to specify an appropriate reason for 
rescheduling.  Examples of good cause are illness of the 
appellant or representative, difficulty obtaining necessary 
records, and unavailability of necessary witnesses.  Id.  
Under the circumstances outlined herein, the Board finds that 
the RO has fully complied with the Remand instructions and 
the Board may proceed with appellate review.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  A March 1954 report and attachment from the United States 
Army certifies that the appellant's deceased spouse had 
recognized guerrilla service from June 1944 to July 1945; he 
had no other service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.




CONCLUSION OF LAW

The appellant's deceased spouse lacked qualifying service 
with the United States Armed Forces, and the appellant is 
thus not eligible for VA death pension benefits. 38 U.S.C.A. 
§§ 101, 107, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.3, 3.6, 3.8, 3.40, 3.159 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West.2002).  VA has issued final regulations to implement 
these statutory changes.  See 66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001), codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled.
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; Perela v. Nicholson, 
U.S. Vet. App. No. 01-1138 (August 5, 2005).  The Board 
concludes a June 2002 letter from the RO stating that her 
deceased spouse did not have the requisite service for VA 
benefits, and the discussion in the August 2002 Statement of 
the Case adequately informed her of the information and 
evidence needed to substantiate her claim and complied with 
VA's notification requirements.  She was advised by letter 
that the service department had determined that her spouse 
did not have the required military service for VA death 
pension benefits.  Thus, she was informed of her 
responsibilities in development of the claim, and VA's 
responsibilities, which the RO fulfilled.  The appellant was 
notified and made aware of the evidence needed to 
substantiate her claim and the avenues through which she 
might obtain such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the Statement of the Case and correspondence from 
the RO satisfied the notice requirements by: (1) informing 
the appellant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
informing the appellant about the information and evidence 
the VA will seek to provide; (3) informing the appellant 
about the information and evidence the claimant was expected 
to provide; and (4) requesting the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  Although the 
appellant was not explicitly requested to provide any 
evidence in her possession, she was informed of the only 
evidence that could substantiate her claim: documentation 
from the service department showing her husband had the 
requisite service.  The failure to use the exact language of 
38 C.F.R. § 3.159(b)(1) with respect to this "fourth element" 
under such circumstances was harmless, non-prejudicial error, 
if error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board concludes that the RO has complied with 
these provisions and thus it would not be prejudicial to 
decide the case on the current record.  As discussed below, 
the VA is bound in this case by the finding of the service 
department that the appellant's deceased spouse only had 
service as a recognized guerrilla, in the service of the U.S. 
Armed Forces.  Upon such notification, the appellant has not 
disputed the findings of the service department.

The Board is cognizant of Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which held 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on claim for VA benefits.  While explicit VCAA 
notice was not provided, the duty to notify provisions were 
satisfied for the foregoing reasons.  Moreover, absent the 
required certification of service from the service 
department, which is determinative as a threshold matter in 
the present case, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  Nor, in the context of the law that applies to this 
case, is there any indication in the record that there is any 
evidence that could substantiate the claim that has not been 
obtained.

The appellant has had an opportunity to respond with 
additional evidence or argument on this ground for denying 
her claim.  She has neither come forward with appropriate 
evidence nor is there any reasonable possibility that such 
evidence exists.  In light of all of these considerations, 
the Board finds that it is not prejudicial to the claimant to 
proceed to adjudicate the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  As noted in the 
introduction, she was also provided an opportunity for a 
personal hearing-this case was remanded specifically for this 
purpose-but she failed to report for the hearing on the date 
scheduled and she has not provided good cause for her failure 
to appear.  
 
It is also pertinent to note that VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify the appellant's 
deceased spouse's period of active service and no other 
development is warranted because the law, and not the 
evidence, is dispositive in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See also, Valiao v. Principi, 17 Vet. App. 229 
(2003).  
 
With the duties to notify being fulfilled, at this stage the 
enactment of the VCAA has no material effect on adjudication 
of the claim currently before the Board.  The law, not the 
evidence, controls the outcome of this appeal (see Sabonis v. 
Brown, 6 Vet. App. 426 (1994)).  In Dela Cruz v. Principi, 
15 Vet. App. 143 (2001), the Court held that the enactment of 
the VCAA does not affect matters on appeal when the question 
is one limited to statutory interpretation.  See also Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 
16 Vet. App. 129 (2002) (the veteran did not serve on active 
duty during a period of war and was not eligible for non-
service-connected pension benefits; because the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim, the VCAA is not applicable). 

Analysis

Turning to the merits of the appellant's claim, she maintains 
that she is entitled to VA death pension benefits based on 
her deceased spouse's service during World War II.  A March 
1954 report and attachment from the United States Army 
certifies that the appellant's deceased spouse had recognized 
guerrilla service from June 1944 to July 1945.

The relevant law provides that VA shall pay pension for non- 
service-connected disability or death for service to the 
surviving spouse of each veteran of a period of war who met 
the service requirements prescribed in section 1521(j) of 
this title, or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service- connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. § 
107(a); 38 C.F.R. §§ 3.8, 3.40.

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Applying the relevant law to the facts of the instant case, 
the Board finds that the appellant's deceased spouse's 
service, as a recognized guerrilla, is not deemed to be 
active military, naval, or air service for the purposes of 
awarding nonservice-connected pension benefits.  As a result, 
his service does not legally qualify his widow for 
entitlement to VA death pension benefits and basic 
eligibility for VA death pension benefits is not established.  
38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1, 3.8, 3.203.  

In Perela v. Nicholson, U.S. Vet. App. No. 01-1138 (August 5, 
2005), the Court of appeals for Veterans' Claims noted that 
there appeared to be a conflict between 38 C.F.R. § 3.41, 
which states that, for Philippine service, "the period of 
active service will be from the date certified by the Armed 
Forces" and 38 C.F.R. § 3.203(a), which provides that a 
claimant may show service by submitting certain documents 
"without verification from the appropriate service 
department".  However, under the latter regulation, the 
additional documents cited must be issued by the service 
department.  In this case, no such document has been 
submitted by the appellant, nor has she given any indication 
that any of the documents noted in 38 C.F.R. § 3.203(a) 
exist.  

The United States service department's verification is 
binding on the VA.  38 C.F.R. § 3.203; Duro, supra.  The 
service department has determined that the appellant's late 
husband had recognized guerrilla service, but it was from 
June 2, 1944 to July 7, 1945.  The Board must therefore find 
that the appellant's late husband did not have the type of 
qualifying service, enumerated in the above cited legal 
authority, that would confer upon the appellant basic 
eligibility for VA death pension benefits.  Accordingly, the 
appeal must be denied for lack of legal merit.  See Cacalda 
v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); Luallen v. Brown, 8 
Vet. App. 92 (1995); Sabonis, supra.


ORDER

The appeal for basic eligibility for VA death benefits is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


